Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The proposed amendment to independent claim 21 deletes General Formula (II):

    PNG
    media_image1.png
    377
    815
    media_image1.png
    Greyscale
.
	As stated by applicant in the accompanying remarks:

    PNG
    media_image2.png
    431
    798
    media_image2.png
    Greyscale
.
	From the remarks above, applicant has cancelled the formula encompassing the searched/examined elected species (i.e. phenyl propionate) by this proposed amendment.  See Election of Species Response filed 11/08/19 (and Acknowledged in Office Action mailed 04/29/20).
	Accordingly, the proposed amendment would raise new issues and require further consideration and search (which cannot be reviewed and search conducted within the guidelines of the AFCP 2.0 Program).
	Additionally, the examiner notes that if the above proposed amendment is to be subsequently filed, applicant is suggested to provide a copy wherein both General Formula I and (deleted) General Formula II appear with a transparent background for clarity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
January 15, 2021